     Case 1:18-cv-02045-RMB-JS Document 31 Filed 07/12/19 Page 1 of 2 PageID: 292



                                             BOCHETTO & LENTZ
                                                        APROFESSIONACCGBPORA11OH
GEORGE BOCHE7TOt                                                                                NEW JERSEY OFFICE
                                                       ATTORNEYS AT LAW
GAVIN P LENTZ
JEFFREY 91. OGREN                                       1524 LOCUST STREET                        141 HIGH STREET
DAVID P HElM’                                        P[IILADELI’I-IIA, PA 19102               MOUNT HOLLY NJ 08060
VINCENT vu, LAAR’
                                                                                              TELEPHONE (856) 722-9595
BRYAN K. LENTZ’
                                                    TELEPHONE: (2)5) 735-3900                TELECDFIER: (856) 722-5511
JOHN A. O’CONNELL’
PETER K BRYANT’                                     TELECOPIER: (215) 735.2455
ANTON KAMINSKY’
DANIECLE CHILDS
KIERSTY DGROOTE                                           FIRM WEB SITE:                    ADMITTED TO NEW JERSEY BAR
                                                         bochelloandlentz.com               ADMITTEDTO NEW YDRK BAR
ALBERT M. BELMONT, lU
                                                                                              “ADMITTED TO DC, BAR
 OF COUNSEL                                              E-MAIL ADDRESS:
                                                                                            . ADMITTED TO VIRGINIA BAR
MARIA TROUT                                        ukuv(rIsky5({(cNhetIovrIWentz.com
JANINE BAKER
JOANNE GUARALDO
MARGARET K KAMINS                                      July 10, 2019
VANJA MORACA
JIM STEPHENS
TUESDAY WOLF
SUSAN FLAHERTY
  PA iL4LEOA iS

FRACTICE DEDICATED TO LITIGATION
AND NEGOTIATION MATTERS



   VIA ECF:
   Hon. Renee Marie Bumb
   United States District Court, District of New Jersey
   Mitchell H. Cohen Building & U.S. Courthouse
   4th & Cooper Streets
   Camden, NJ 08101

              RE:         Durham v. CayitatAcademy, et at.
                          Civil Docket: 1:18-cv-02045-R1vIB-JS

   Dear Judge Bumb:

              Plaintiff and Defendants jointly request that the Court extend the response and reply due dates

   with respect to Defendant’s Motion for Summary Judgment filed on July 1, 2019. Plaintiffs current

   response date is July 22, 2019 and Plaintiffs counsel is scheduled for trial between July       15th
                                                                                                           and July
   17th,
           Defendant’s reply is currently due on July 29, 2019.

              Plaintiff respectfully requests that the court extend the motion response date by a week to July

  29, 2019, and Defendant’s reply date by a week to August 5, 2019.

              Thank you for Your Honor’s attention in this matter.
 Case 1:18-cv-02045-RMB-JS Document 31 Filed 07/12/19 Page 2 of 2 PageID: 293



BOCHETTO & LENTZ, P.C.
July 10, 2019
Page2of2

                                                 Respectfully submitted,

                                                 BOCHETTO & LENTZ, P.C.




                                                 BY:
                                                        Anton Kaminsky,       e



cc:   Brandon R. Sher, Esquire: Paul L. Adams, Esquire (Via E-Mail, w/enc.)




                                                       $0 ORDERED this Iz            day
                                                       of                         2Oj?


                                                       United States District Judge
